United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1657
Issued: February 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 23, 2008 appellant timely appealed the May 9, 2008 merit decision of the Office
of Workers’ Compensation Programs denying her claim for a left knee injury. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a left knee injury on July 9, 2007.
FACTUAL HISTORY
On March 25, 2008 appellant, a 46-year-old mail handler, filed an occupational disease
claim for left knee pain, patella chondromalacia and recurrent left knee swelling. She first
became aware of her condition on July 9, 2007 but it was not until August 20, 2007 that she
realized her condition was caused or aggravated by her federal employment. Appellant
identified a July 9, 2007 incident, when, after unloading about 20 containers of mail, she felt a
sharp pain in her left knee.

Because appellant submitted no medical evidence to support her claim, by letter dated
March 31, 2008, the Office notified her that the materials she submitted were insufficient to
establish her claim. She was advised to submit further factual evidence, including witness
statements, and a medical report with a diagnosis and a physician’s opinion as to the cause of the
diagnosed condition. Appellant was advised that her claim would be adjudicated as a traumatic
injury, as she had alleged an event occurring on July 9, 2007.
In an August 8, 2007 note, Dr. Preston Givens, Board-certified in family medicine,
diagnosed left knee pain and prepatellar bursitis.
Appellant submitted the January 4, 2008 medical report of Dr. Louis S. Parvey, Boardcertified radiologist, who reported that a magnetic resonance imaging (MRI) scan revealed early
chondromalacia of the medial facet of the patella with cartilaginous cleft. The MRI scan also
showed chondromalacia of the lateral femoral condyle with degeneration and a horizontal
cleavage tear involving the anterior horn of the lateral meniscus.
In a January 15, 2008 medical report, Dr. Kenneth S. Weiss, a Board-certified orthopedic
surgeon, diagnosed a suspected lateral meniscus tear and chondromalacia of the left knee patella.
He reported that physical examination revealed tenderness over the medial and lateral patella
facet as well as some hypersensitivity to light palpation.
On April 10, 2008 Dr. Weiss treated appellant for left knee pain. He reiterated the
diagnosis of left knee pain/patella chondromalacia, left knee lateral meniscus tear and left knee
pes anserinus bursitis.
By decision dated May 9, 2008, the Office accepted that the July 9, 2007 incident
occurred as alleged but denied appellant’s claim because the medical evidence was insufficient
to establish she sustained a left knee injury causally related to her work on that date.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

2

established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.5
Rationalized medical opinion evidence is medical evidence which includes a physician(s)
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.7
ANALYSIS
The Office accepted that the alleged employment incident occurred as alleged on
July 9, 2007. However, it denied the claim as appellant submitted insufficient medical evidence
to establish that her left knee condition was caused or aggravated by her federal employment.
The relevant medical evidence consists of reports from Drs. Givens, Parvey and Weiss.
The physicians noted findings on examination but provided no opinion addressing how her left
knee condition was caused by the accepted incident or any other factor of her federal
employment. Medical reports that do not contain medical rationale explaining the causal
relationship between the employment incident and the diagnosed condition are insufficient to
meet an employee’s burden of proof.8
Dr. Givens provided several diagnoses, including knee pain and prepatellar bursitis. The
physician did not explain any causal connection between the diagnosed conditions and
appellant’s federal employment. To establish a causal relationship, a claimant must submit a
physician’s opinion addressing the employment factors identified as causing the claimed
condition. Based on the findings upon examination, the physician must explain whether the
4

Michael E. Smith, 50 ECAB 313 (1999).

5

Id.

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
8

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

3

injury was caused or aggravated by the employee’s work duties and present medical rationale in
support of his or her opinion.9
The January 4, 2008 medical report of Dr. Parvey also reported his findings upon review
of an MRI scan obtained of appellant’s left knee. While his report contains a diagnosis, the
diagnostic study provides no rationalized medical opinion concerning how appellant’s left knee
condition was causally related to her federal employment duties or the incident of July 9, 2007.
On January 15, 2008 Dr. Weiss diagnosed a left knee suspected lateral meniscus tear is
equivocal and, therefore, the report is of limited probative value.10 He did not provide a
rationalized medical opinion addressing how the diagnosed left knee conditions were casually
related to appellant’s federal employment duties or the accepted employment-related incident.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference or presumption that there is a causal relationship
between the two.11 Neither the fact that the condition became apparent during a period of federal
employment nor the belief that the condition was caused or aggravated by an employment
incident or factor(s) is sufficient to establish causal relationship.12 Causal relationship must be
substantiated by reasoned medical opinion evidence, which is appellant’s responsibility to
submit.13
The Office advised appellant of her responsibility to provide a comprehensive medical
report which described his symptoms, test results, diagnosis, treatment and a physician’s opinion
on the cause of her condition. Appellant failed to submit sufficient medical evidence in response
to the Office’s request. As the medical evidence does not address how her employment caused
or aggravated her left knee condition, she has not met her burden of proof in establishing she
sustained a medical condition causally related to factors of her federal employment.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained a left knee injury.

9

J.M., 58 ECAB ___ (Docket No. 06-2094, issued January 30, 2007); D.E., 58 ECAB ___ (Docket No. 07-27,
issued April 6, 2007).
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.3(g) (April 1993).
11

Joe T. Williams, 44 ECAB 518, 521 (1993).

12

Id.

13

See Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving
declarations did not constitute evidence of a sufficiently substantial nature); Samuel Buchanan, 7 ECAB 441 (1955).

4

ORDER
IT IS HEREBY ORDERED THAT the May 9, 2008 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

